IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-80,244-01


EX PARTE JOSE RENALDO BACA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 3101A IN THE 287TH DISTRICT COURT

FROM PARMER COUNTY



Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to twelve years' imprisonment. 
	Applicant claims that his trial counsel was ineffective and that his guilty plea was not
voluntary. The trial court has entered findings on the claims and recommends that relief be denied.
The trial court also finds that an incorrect value for the restitution to be paid by Applicant to the
victim was mistakenly entered on the judgment and recommends that it be corrected. This Court
agrees with the trial court's findings and conclusions regarding Applicant's claims and adopts them.
Relief is denied. The trial court is instructed that it may correct the clerical error on the judgment
regarding the restitution amount through a nunc pro tunc judgment. See Ex parte Dickerson, 702
S.W.2d 657, 658 (Tex. Crim. App. 1986).
	In addition to the parties and the trial court, copies of this order shall be sent to the Texas
Department of Criminal Justice-Correctional Institutions Division and Pardons and Paroles Division.
 
Filed: January 29, 2014
Do not publish